Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 1 of 36




     EXHIBIT A
5/6/2019                Case 3:21-cv-00018-JCS Document 1-1 Filed
                                                      WIRJADI, ANDY 01/04/21 Page 2 of 36




    WIRJADI, ANDY                                           Select status               Notes                Return actions           AW
    1040 · Tax Year 2017

                                                                                                                  Saved at 10:27 AM



       E-ﬁle

             E-File Return

             E-File Extension

             E-File Amendment

             E-File Estimated Payment                                                                                                 ×
      E-ﬁle History for Federal Extension
             PDF Attachments
            DATE/TIME                                                           STATUS
       eSignature

            04/16/2018  09:56 PMeSignature
             Client Authorization                                               Accepted

       Print
         04/16/2018 09:13 PM                                                    Received by Agency
             View/Print Return PDF
            04/16/2018 08:05 PM                                                 Received by Intuit
             View/Print eSig Docs

            Partial Print Number: 946542201810600ydweq
           Conﬁrmation


           SELECT TAX RETURN(S) TO E-FILE                       DIAGNOSTICS               E-FILE STATUS
              Close

               Federal Extension                                                          Accepted
                                                                                          04/16/2018 09:56 PM



             E-ﬁle Now




https://ito.intuit.com/w2/#/protax/app/protax/client-profile?clientId=15d21b68-519d-4b52-b97d-dba8109daae1                                 1/1
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 3 of 36




     EXHIBIT B
5/9/2019              Case 3:21-cv-00018-JCS
                                          AccountDocument       1-1 Filed
                                                 Transcript XXX-XX-2450      01/04/21
                                                                        1040 Dec.           Page 4 of 36
                                                                                  31, 2017 WIRJ




                                       This Product Contains Sensitive Taxpayer Data


                                         Account Transcript
                                                                                              Request Date:              05-09-2019
                                                                                             Response Date:              05-09-2019
                                                                                           Tracking Number:            100447457426

   FORM NUMBER:          1040
   TAX PERIOD:           Dec. 31, 2017


   TAXPAYER IDENTIFICATION NUMBER:                      XXX-XX-2450
   SPOUSE TAXPAYER IDENTIFICATION NUMBER:               XXX-XX-5090

   AND CONN WIRJ
   5789 C

   <<<<POWER OF ATTORNEY/TAX INFORMATION AUTHORIZATION (POA/TIA) ON FILE>>>>
                             --- ANY MINUS SIGN SHOWN BELOW SIGNIFIES A CREDIT AMOUNT ---

   ACCOUNT BALANCE:                                                                          0.00
   ACCRUED INTEREST:                                                                         0.00     AS OF: May     13, 2019
   ACCRUED PENALTY:                                                                          0.00     AS OF: May     13, 2019



   ACCOUNT BALANCE PLUS ACCRUALS
   (this is not a payoff amount):                                                            0.00


                         ** INFORMATION FROM THE RETURN OR AS ADJUSTED **


   EXEMPTIONS:                                                                                 02
   FILING STATUS:                                                       Married Filing Joint
   ADJUSTED GROSS INCOME:                                                            126,171.00
   TAXABLE INCOME:                                                                    94,649.00
   TAX PER RETURN:                                                                    13,377.00
   SE TAXABLE INCOME TAXPAYER:                                                               0.00

   SE TAXABLE INCOME SPOUSE:                                                                 0.00
   TOTAL SELF EMPLOYMENT TAX:                                                                0.00


   RETURN DUE DATE OR RETURN RECEIVED DATE (WHICHEVER IS LATER)                                                Jun. 22, 2018
   PROCESSING DATE                                                                                             Jul. 16, 2018


                                                             TRANSACTIONS

    CODE EXPLANATION OF TRANSACTION                                                  CYCLE DATE                             AMOUNT
    150     Tax return filed                                                         20182605 07-16-2018                 $13,377.00
    n/a     80221-573-00708-8
https://la2.www4.irs.gov/esrv/tds/requests/TdsGetProductsAction.do?method=getProduct&amp;transactionId=100447457426&amp;sequenceNumber=1   1/2
5/9/2019              Case 3:21-cv-00018-JCS
                                          AccountDocument       1-1 Filed
                                                 Transcript XXX-XX-2450      01/04/21
                                                                        1040 Dec.           Page 5 of 36
                                                                                  31, 2017 WIRJ

    806     W-2 or 1099 withholding                                                             04-15-2018               -$6,224.00
    460     Extension of time to file tax return ext. Date 10-15-                               04-15-2018                     $0.00
            2018
    460     Extension of time to file tax return ext. Date 10-15-                               04-15-2018                     $0.00
            2018
    670     Payment                                                                             04-15-2018               -$7,133.00



    610     Payment with return                                                                 06-25-2018                   -$20.00

    196     Interest charged for late payment                                        20182605 07-16-2018                       $0.20
    606     Write-off of balance due                                                            07-16-2018                    -$0.20
    960     Appointed representative                                                            04-19-2019                     $0.00


                                       This Product Contains Sensitive Taxpayer Data




https://la2.www4.irs.gov/esrv/tds/requests/TdsGetProductsAction.do?method=getProduct&amp;transactionId=100447457426&amp;sequenceNumber=1   2/2
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 6 of 36




     EXHIBIT C
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 7 of 36
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 8 of 36




     EXHIBIT D
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 9 of 36
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 10 of 36
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 11 of 36




      EXHIBIT E
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 12 of 36
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 13 of 36




      EXHIBIT F
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 14 of 36
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 15 of 36
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 16 of 36
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 17 of 36
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 18 of 36
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 19 of 36
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 20 of 36
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 21 of 36
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 22 of 36
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 23 of 36
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 24 of 36
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 25 of 36
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 26 of 36




     EXHIBIT G
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 27 of 36
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 28 of 36
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 29 of 36
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 30 of 36
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 31 of 36
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 32 of 36
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 33 of 36
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 34 of 36
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 35 of 36
Case 3:21-cv-00018-JCS Document 1-1 Filed 01/04/21 Page 36 of 36
